

115 HR 1139 IH: Preserving State Commission Oversight Act of 2017
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1139IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Cramer introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to protect low-income Lifeline subscribers by mandating a
			 continuing role for States in designating eligible telecommunications
			 carriers for participation in the Universal Service program, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Preserving State Commission Oversight Act of 2017 or the PSC Oversight Act of 2017. 2.Lifeline broadband providers (a)No force or effectOn and after the date of enactment of this Act, paragraph (j) of section 54.201 of title 47, Code of Federal Regulations, shall have no force or effect.
 (b)Removal from rulesNot later than 1 year after the date of enactment of this Act, the Federal Communications Commission shall amend section 54.201 of title 47, Code of Federal Regulations, by striking paragraph (j).
 (c)State duty To designate eligible telecommunications carriersSection 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) is amended by adding at the end the following:
				
 (7)Rule of constructionNothing in this Act or in the Telecommunications Act of 1996 (Public Law 104–104; 110 Stat. 56) may be construed as modifying or effectively limiting the jurisdiction of any State commission to designate an eligible telecommunications carrier under this subsection..
			